Citation Nr: 1310774	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective from November 5, 2007.  The Veteran appealed the initial rating.

During the course of the appeal, the RO issued a February 2010 rating decision, which increased the rating to 50 percent, effective from November 5, 2007.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that the Veteran claims that his service-connected PTSD renders him unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was separately adjudicated in an August 2010 rating decision, at which time entitlement to TDIU was granted.  The claims file does not indicate that the Veteran has expressed a desire to appeal the effective date assigned, June 1, 2010, or otherwise indicated disagreement with the rating decision.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.



FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's PTSD has been manifested by symptoms such as recurrent intrusive thoughts, nightmares, night sweats, flashbacks, periods of violence when awakening from nightmares, avoidance behavior, diminished interest, feelings of detachment, restricted affect, sense of foreshortened future, insomnia, irritability, anger outbursts, concentration problems, long-term memory problems, hypervigilence, exaggerated startle response, feelings of worthlessness and guilt, recurrent thoughts of death (including suicidal and possibly homicidal ideation), questionable evidence of panic attacks, depression, and occupational and social impairment with deficiencies in most areas.

2.  The evidence does not show total social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period from November 5, 2007 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran is represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate QTC examinations in August 2008 and December 2008.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As discussed above, currently the Veteran's disability rating is 50 percent from November 5, 2007 for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2012). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, an October 2007 private psychological evaluation included reports of social isolation and cessation of previously enjoyed activities, specifically hunting.  The Veteran reported a work history that included working with his father installing "treatment plants" and work with a carpentry union and other construction activities from the time of separation from service to the present.  The Veteran denied a history of work-related difficulties.  The Veteran described his relationship with his wife as "real good," although he also noted periods of marital conflict when his wife moved out of the couple's home on several occasions.  The Veteran also had lived with his two sons for extended periods and described his relationship with his two grandchildren as excellent.  As to symptomatology, the Veteran described recurrent intrusive thoughts, nightmares, night sweats, flashbacks, periods of violence when awakening from nightmares, avoidance behavior, diminished interest, feelings of detachment, restricted affect, sense of foreshortened future, insomnia, irritability, anger outbursts, concentration problems, long-term memory problems, hypervigilence, exaggerated startle response, feelings of worthlessness and guilt, recurrent thoughts of death (including suicidal ideation), questionable evidence of panic attacks, and depression.  

On examination, the Veteran had impaired impulse control, somewhat unclear speech, normal speech content, circumstantial thought pattern, no suicidal or homicidal ideation, stable affect, full orientation, abnormal attention capacities, poor concentration, impaired immediate memory, some impairment of long-term memory, and below average judgment and insight.  The examiner diagnosed PTSD; depressive disorder, not otherwise specified; and alcohol abuse.  The examiner assigned a GAF score of 44, indicative of serious symptoms.
The Veteran was afforded a QTC examination in August 2008.  The Veteran's current symptoms included sleep disturbance, nightmares, flashbacks, intrusive thoughts, anger, avoidance, panic attacks, and trouble concentrating.  These symptoms caused relationship problems, social problems, and difficulty sleeping.  The Veteran denied any treatment or hospitalizations for his psychiatric problems.  The Veteran stated that after military service he worked in construction for 25 years, where he had a good relationship with his supervisors and co-workers.  The Veteran reported an up-and-down relationship with his wife, due to his anger.  They had been separated multiple times.  He described social isolation, but had a good relationship with supervisors and co-workers and lost no time from work.  

On examination, the Veteran was fully oriented, with appropriate appearance, hygiene, and behavior.  His affect and mood were abnormal.  Communication and speech were normal, but concentration was poor.  The Veteran described panic attacks that occurred less than once per week.  There were no observed delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate; judgment was not impaired; and abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.  The examiner noted review of the October 2007 psychological evaluation.  The examiner diagnosed PTSD and a substance abuse disorder secondary to the PTSD.  The examiner assigned a GAF score of 55, indicative of moderate symptoms.

In October 2008, the Veteran underwent another private psychological evaluation from the same private psychologist who evaluated him a year prior, in October 2007.  The examiner noted that the Veteran continued to report symptoms consistent with a diagnosis of PTSD.  The Veteran reported symptomatology similar to that noted above.  In addition, he discussed feelings of worthlessness as a result of limited employment activity.  The Veteran's wife noted suicidal ideation and specifically his statements regarding using his guns to commit the act.  Homicidal ideation was apparent in the Veteran's reported road rage and intense anger.  His wife stated that there had been a marked intensification of the Veteran's anger since the initial assessment the previous year.  Examination was similar to the October 2007 examination.  In addition, as to the Veteran's suicidal ideation, while the Veteran had determined the means of committing the act (with his guns), he denied plans, time frame, and immediate intent for suicidal or homicidal action.  The examiner again diagnosed PTSD; depressive disorder, not otherwise specified; and alcohol abuse, and assigned a GAF score of 44.  Due to the Veteran's homicidal ideation the examiner considered him a danger to any work environment.  His cognitive difficulties also caused work difficulties.  The Veteran's psychiatric problems were described as severe.

The Veteran was afforded another QTC examination in December 2008.  The Veteran reported problems getting along with other people and that he had not worked since August 2008.  The Veteran's current symptoms included sleep disturbance, nightmares, flashbacks, irritability, intrusive thoughts, anger, avoidance, panic attacks, and trouble concentrating.  These symptoms caused relationship problems, social problems, and difficulty sleeping.  He still was not receiving any treatment for his psychiatric problems.  

On examination, the Veteran was fully oriented, but appearance and hygiene showed signs of neglect.  He had poor eye contact and intermittent abnormal speech.  Concentration was poor due to trouble focusing and he had panic attacks less than once per week.  There was no evidence of delusions, hallucinations, or obsessional rituals.  Thought processes, judgment, abstract thinking, and memory were unaffected.  There was no suicidal or homicidal ideation.  The examiner noted review of the October 2008 private psychological evaluation.  The examiner continued to diagnose PTSD and alcohol abuse secondary to PTSD.  The examiner assigned a GAF score of 50, indicative of serious symptoms.  Overall, the Veteran had difficulty establishing and maintaining effective work/school and social relationships and an intermittent inability to perform recreation or leisure pursuits due to his PTSD, but was able to maintain effective family role functioning.  He had no difficulty understanding commands and did not appear to be a danger to himself or others.

The Veteran's wife submitted a statement in July 2009.  She discussed severe nightmares that caused multiple physical outbursts while still asleep.  Awake, the Veteran's wife described the Veteran as a "sweet person and [he] never hits anyone when he is awake."  The Veteran had worked with his brother for several years, but had been asked to leave because his anger was getting too bad.  She also noted that he had been prescribed medication to help with anxiety due to concerns over his physical health.

A July 2009 statement from the Veteran's brother noted that he had hired the Veteran in 1997 because the Veteran was having a difficult time finding and keeping a job.  The Veteran worked running heavy equipment for the brother's grading company.  In the previous few years, the brother had noticed the Veteran becoming more disruptive and angry with fellow workers and others on the job.  He also refused to drive on the interstate because he found it too stressful.  The brother had been forced to ask the Veteran to leave employment in August 2008 because he had become a liability to the company, due to arguments with customers and employees.

In support of his claim, the Veteran submitted a July 2009 private psychological evaluation update from the October 2007 and October 2008 evaluation provider.  As to current symptomatology, the Veteran reported intensification of anger and depression, due to a recent diagnosis of prostate cancer.  He also had more sleep problems, including increasing flailing during sleep.  He no longer drove due to "panic attacks" and that he had only one friend, who he saw twice yearly.  The Veteran described a diminished ability to think, as well as indecisiveness.  He reported suicidal ideation, but denied the means, time frame, and immediate intent.  He denied homicidal ideation.  Examination was consistent with previous evaluations and the examiner continued the diagnoses of PTSD; depressive disorder, not otherwise specified; and alcohol abuse, as well as assigning a GAF score of 44.

In September 2011, the Veteran was released from the hospital following treatment for hyponatremia, a condition that occurs when the level of sodium in the blood is abnormally low.  Symptoms included altered mental status and confusion.  The discharge diagnoses included depression.  In September 2011, a depression screen during treatment for physical problems was negative.  In October 2011, the Veteran denied any recent homicidal or suicidal ideation.  As of October 2012, the Veteran remained on medication for anxiety.  That same month, a treatment record noted that the Veteran had not reported suicidal or homicidal ideation during treatment.  

The Board concludes that the objective medical evidence and the Veteran's, his wife's, and his brother's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7 (2012).  

In reaching that conclusion, the Board notes that the Veteran's symptoms include intermittent and inconsistent reports of suicidal and possibly homicidal ideation, abnormal speech, panic attacks, impaired impulse control, poor hygiene, and difficulty adapting to stressful circumstances.  In addition, the Veteran has inconsistent evidence of concentration and memory problems.  The Board finds that these symptoms, many of which have persisted throughout the entire appeal period, are on par with those contemplated by the higher 70 percent rating. 

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  For example, he does not have grossly inappropriate behavior, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has expressed suicidal and homicidal fantasies, he has consistently denied any intent as to either.  The Board acknowledges that the October 2008 private psychological evaluation indicated that the Veteran's homicidal ideation made him a danger to others in employment.  In that regard, the Board recognizes that the Veteran has not worked since August 2008 and that the Veteran has otherwise consistently denied homicidal ideation when specifically asked and other subsequent examiners have concluded that he was not a danger to others.  In addition, recommendations to remove the Veteran's guns from the home appear to have been precautionary in light of the Veteran's general discussion of using them to harm himself.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's communication problems, the Board recognizes that there are notations of somewhat unclear speech and circumstantial thought patterns, but the Veteran remains generally able to communicate effectively both during evaluations and otherwise.  Thus, the Board cannot conclude that these problems represent gross impairment in thought processes or communication.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in a high level of impairment and possibly total impairment.  The Veteran has been unemployed for the majority of the appellate time period and the evidence of record indicates that his brother had to let him go from his job because of arguments with customers and other employees.  The August 2010 rating decision granting entitlement to TDIU found the Veteran to be unemployable due solely to his service-connected PTSD.  As such, the Board will not dispute that the Veteran has total occupational impairment.    

That said, the Veteran clearly does not have total social impairment.  While he does have some social isolation, he has a good relationship with his wife's children and grandchildren.  He has a friend with whom he spends time multiple times per year.  Although he does have certain problems with his wife, during the appellate time period there is no evidence of separations and she has described him as a "sweet" man.  The Veteran does have significant anger problems that sometimes are directed at his wife, but they continue to share a home. 

Thus, although the Veteran may have total occupational impairment, he does not have total social impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  While the Veteran may have some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including recurrent intrusive thoughts, nightmares, night sweats, flashbacks, periods of violence when awakening from nightmares, avoidance behavior, diminished interest, feelings of detachment, restricted affect, sense of foreshortened future, insomnia, irritability, anger outbursts, concentration problems, long-term memory problems, hypervigilence, exaggerated startle response, feelings of worthlessness and guilt, recurrent thoughts of death (including suicidal and possibly homicidal ideation), questionable evidence of panic attacks, and depression.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD from November 5, 2007 is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


